MEMORANDUM OPINION


No. 04-06-00784-CV

Fernando FUENTES,
Appellant

v.

George GUTIERREZ,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 308591
Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting: 	Phylis J. Speedlin, Justice
	Rebecca Simmons, Justice
	Steven C. Hilbig, Justice

Delivered and Filed:  April 25, 2007 

DISMISSED	Appellant has filed a motion to dismiss this appeal due to settlement.  The motion contains
a certificate of service to appellee, who does not oppose the motion.  Therefore, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against
appellant.
							PER CURIAM